                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

JAMES EARL BOWIE, JR.                            §

VS.                                              §     CIVIL ACTION NO. 9:18-CV-155

SYLVESTER WARREN, ET AL.                         §

           ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff James Earl Bowie, Jr., a prisoner currently confined at the Estelle Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division (TDCJ-CID), proceeding pro se

and in forma pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against Sylvester

Warren, Jose F. Luna, and the Management and Training Corporation.

       The Court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this court. The Magistrate Judge recommends dismissing the action pursuant to 28 U.S.C. § 1915(e)

as frivolous and for failure to state a claim upon which relief may be granted.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the

Magistrate Judge’s Report and Recommendation, and he filed two amended complaints.

       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court concludes the

objections are without merit.
       The Magistrate Judge recommended dismissing plaintiff’s civil rights claims as frivolous and

for failure to state a claim. Plaintiff amended his complaint to raise claims of negligence,

defamation, and creating a public nuisance. Plaintiff contends the Court has diversity jurisdiction

over the state law claims.

         Federal courts have diversity jurisdiction in cases between citizens of different states if the

amount in controversy exceeds $75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a). The

party who invokes diversity jurisdiction bears the burden of establishing the amount in controversy.

Hartford Ins. Group v. Lou-Con, Inc., 293 F.3d 908, 910 (5th Cir. 2002). In addition, the diversity

statute requires complete diversity of citizenship. Corfield v. Dallas Glen Hills LP, 355 F.3d 853,

857 (5th Cir. 2003). As a result, the district court cannot exercise diversity jurisdiction if the

plaintiff shares the same state citizenship as one or more of the defendants. Id.

       Plaintiff contends there is diversity because he is a Texas resident, and the Management and

Training Corporation is incorporated in Utah. However, plaintiff identified two individual

defendants with Texas mailing addresses. Because plaintiff did not allege facts demonstrating

complete diversity of citizenship between himself and the defendants, the Court lacks subject matter

jurisdiction over his state law claims. In accordance with 28 U.S.C. § 1367(c), the Court declines

to exercise supplemental jurisdiction over the state law claims.

                                              ORDER

       Accordingly, plaintiff’s objections (document no. 21) are OVERRULED. The findings of

fact and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate




                                                   2
Judge (document no. 19) is ADOPTED. A final judgment will be entered in this case in accordance

with the Magistrate Judge’s recommendation.

       So ORDERED and SIGNED January 30, 2019.




                                               ____________________________
                                                Ron Clark, Senior District Judge




                                              3
